In an action, inter alia, to recover damages for medical malpractice, the defendant Safwat Youssef appeals, as limited by his brief, from so much of an amended judgment of the Supreme Court, Kings County (Patterson, J.), entered August 7, 2002, as, upon a jury verdict, is in favor of the plaintiffs and against him in the principal sum of $128,000.
Ordered that the amended judgment is affirmed insofar as appealed from, with one bill of costs to the respondents.
Because the jury’s answers to interrogatories posed in the verdict sheet were inconsistent with each other, the Supreme Court properly directed the jury to reconsider them (see CPLR *3464111 [c]; Marine Midland Bank v Russo Produce Co., 50 NY2d 31, 40 [1980]; Bowes v Noone, 298 AD2d 859, 860 [2002]; Ryan v Orange County Fair Speedway, 227 AD2d 609, 611 [1996]). “On reconsideration, the jury was free to substantively ‘alter its original statement so as to conform to its real intention’, and was not bound by the terms of its original verdict” (Ryan v Orange County Fair Speedway, supra, quoting Bernard v Seyopp Corp., 11 AD2d 140, 141 [I960]; see Bowes v Noone, supra). Feuerstein, J.P., Krausman, Goldstein and Rivera, JJ., concur.